Citation Nr: 1609676	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  13-10 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to October 1981, July 1984 to May 1987 and from February 2003 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran had a hearing by videoconference technology in December 2015 with the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The Veteran's claim for an increased rating for diabetes mellitus includes consideration of whether TDIU is warranted under the provisions of 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009),

The issue of entitlement to an increased initial rating for bilateral peripheral neuropathy of the lower extremities as well as a claim for (reopening) service connection for bilateral peripheral neuropathy of the upper extremities has been raised by the record during the December 2015 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 



FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's diabetes mellitus requires the use of insulin and a restricted diet but with no regulation of activities. 

2.  The preponderance of the evidence indicates that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for TDIU. 

In this case, in a September 2010 letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran to submit or ask VA to obtain medical evidence detailing clinical findings, to submit lay statements from witnesses describing relevant symptoms, and/or to submit the Veteran's own statement completely describing symptoms, their frequency and severity, and any additional disablement the condition causes.  The letter also advised the Veteran of the evidence needed to establish a disability rating and effective date.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, post-service treatment records and examination reports.  

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing, the issue on appeal was identified and the Veteran was asked about treatment and symptomatology in order to determine whether there was additional evidence that could substantiate the claim.

There is no indication that there are additional relevant records to obtain and there is no additional notice that would aid in substantiating the claim.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374.

II.  Analysis

Diabetes Mellitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent evaluation is assigned for diabetes mellitus that requires insulin and restricted diet or oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is appropriate for diabetes mellitus that requires insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is assigned for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least one or 2 hospitalizations per year or twice a month visits to a diabetes care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is applicable for diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, the "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under Diagnostic Code 7913. 

In addition, the criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes. Camacho v. Nicholson, 21 Vet. App. 360, 364(2011).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the criteria listed in the 60 percent rating must be met in order to warrant such a rating.  The provisions of 38 C.F.R. § 4.7 pertaining to a higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, do not apply.  See Camacho at 366-367; see Tatum v. Shinseki, 23 Vet. App. 152, 156 (2011) (where there are successive rating criteria as in DC 7913, to grant a higher rating where only two out of three criteria are met would eviscerate the need for different ratings since symptoms established for either rating might be the same). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on the behalf of the Veteran be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes at the outset that the Veteran is separately rated for lower extremity bilateral peripheral neuropathy.  As increased disability ratings for these conditions are not currently on appeal, they will not be included as part of the diabetic pathology discussed herein.

The Board has thoroughly reviewed the entire record, to include VA examinations conducted in May 2010, December 2010 and February 2015, as well as private treatment and VA treatment records.  The most recent VA examination in February 2015 indicates specifically that the Veteran's activities have not been regulated.  The Veteran reported during his hearing testimony that he had not been told to regulate his activities.  However, there is no documentation of medical evidence of a restriction of occupational and recreational activities because of the Veteran's diabetes.  See Camacho, supra.  Thus, the Veteran's diabetes mellitus disability does not warrant a rating higher than 20 percent at any point during the relevant period.

The Board additionally notes that the Veteran is compensated for peripheral neuropathy of the bilateral lower extremities, referred in the Introduction portion of this decision for additional adjudication.  There is no indication in the voluminous private treatment records that the Veteran has complained of or been treated for any other disability related to his diabetes mellitus.  Therefore, additional separate evaluations for complications of diabetes are not warranted here.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. 
§ 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's diabetes.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology (diabetes requiring insulin and restricted diet) and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, referral for extraschedular consideration on a collective basis has not been asserted by the Veteran or reasonably raised by the record, and will therefore not be addressed.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

TDIU

The Veteran contended during his hearing testimony that he is unemployable due to his service-connected disabilities. 

VA regulations indicate that when a Veteran's schedular rating is less than total, a total rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that (1) if there is only one disability, this disability shall be ratable at 60 percent or more; and (2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).

The test of individual unemployability is whether the veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The record indicates the Veteran's current service-connected disabilities currently include coronary artery disease at a 60 percent evaluation; diabetes mellitus at a 20 percent evaluation; peripheral neuropathy, left lower extremity at a 10 percent evaluation; peripheral neuropathy, right lower extremity at a 10 percent evaluation and residuals of a right humerus fracture at a noncompensable evaluation.  The Veteran's combined disability rating is 70 percent from September 25, 2013, the date the Veteran is schedularly eligible.  His prior work experience included truck driving and working as a night desk clerk in a hotel which, per his testimony, involved excessive standing, walking and lifting.

The remaining question for consideration is whether the Veteran is unemployable due to his service-connected disabilities. 

In this regard, the appropriate TDIU standard is not whether the Veteran is able to obtain any employment or to maintain marginal employment.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (holding that "mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant."  (quoting Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975)).  Rather, the standard is a subjective one and is whether the Veteran can obtain and maintain substantially gainful employment.  The Veteran's service-connected disabilities alone must be sufficiently severe to produce unemployability, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

Here, the December 2010 VA examiner indicated that the Veteran is unemployable due to his diabetes, without rationale.  The February 2015 examiner indicated that he was not "not unemployable" due to the Veteran's diabetes, but his work was impacted due to his heart condition and peripheral neuropathy, noting that the Veteran had problems with shortness of breath, fatigue, dizziness, difficulty carrying heavy objects, walking and standing for long periods.  

In conclusion, the record supports a grant of TDIU from the time that the Veteran was schedularly eligible, as provided in 38 C.F.R. § 4.16(a).  The Board notes that two VA examiners have deemed the Veteran unable to work due to his diabetes mellitus and residuals thereof.  Thus, the preponderance evidence supports a grant of TDIU.


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.




_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


